Citation Nr: 1218110	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-37 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for swollen joints of the lower extremities.

4.  Entitlement to service connection for residuals of inservice asbestos exposure.

5.  Entitlement to service connection for a skin disability, manifested by rashes and lesions on the scalp, neck and arms, including as due to an undiagnosed illness and/or Gulf War environmental hazards exposure.  

6.  Entitlement to a compensable initial evaluation for hypertension.

7.  Entitlement to a compensable initial evaluation for left foot degenerative joint disease, status post fracture.

8.  Entitlement to a compensable initial evaluation for left ankle strain.

9.  Entitlement to a compensable initial evaluation for folliculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of the case was subsequently transferred to the RO in Phoenix, Arizona.

In February 2012, the RO issued a rating decision granting service connection for posttraumatic stress disorder.  As the Veteran has not appealed either the rating or effective date assigned to this disability, the RO's decision represents a complete grant of the Veteran's appeal on this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In March 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

At the hearing, the Veteran testified that his claim seeking service connection for swollen joints was limited to his lower extremity joints.  Travel Board Transcript, p. 20, (March 7, 2012).  He further clarified that he was seeking service connection for a skin disability, manifested by rashes and lesions on the scalp, neck and arms, due to an undiagnosed illness and/or Gulf War environmental hazards exposure.  Id., pp. 12-16.  Consequently, the Board has recharacterized these two issues to more accurately describe the Veteran's claims.  

The issues of entitlement to service connection for tinnitus; entitlement to service connection for residuals of inservice asbestos exposure; and entitlement to a compensable initial evaluation for hypertension are addressed in the decision below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinnitus cannot be reasonably disassociated from his military service.

2.  The preponderance of the evidence is against a finding that the Veteran currently has any residuals of inservice asbestos exposure.

3.  The Veteran's hypertension has been shown to require medication for its control.  The evidence of record does not show diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for residuals of inservice asbestos exposure have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for an initial evaluation of 10 percent, but no more, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran received appropriate notice in the RO's March 2007 letter.  The Veteran's claim seeking service connection for tinnitus is being granted, and no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As for his claim seeking an initial compensable evaluation for hypertension, this claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The RO has obtained all of the Veteran's service treatment and personnel records, as well as his identified post service treatment records.  As for his tinnitus and hypertension claims, the July 2007 VA audiological and July 2007 VA physical examination were conducted by examiners who reviewed the Veteran's claims file, the history of the conditions with the Veteran, examined the Veteran, and included rationale for the conclusions reached.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that either of these examinations was inadequate, and subsequent post service treatment records document the ongoing treatment and severity of his hypertension.  

A VA examination is not required concerning the Veteran's claim seeking service connection for residuals of inservice asbestos exposure as there is no competent evidence of any current lung disability or residuals of asbestos exposure that must be associated with service.  

Additional VA and private medical treatment records were received after the February 2012 supplemental statement of the case was issued.  At his March 2012 hearing before the Board, the Veteran waived RO consideration of this evidence.

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.  

I.  Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).

A.  Service Connection for Tinnitus

The Veteran contends that he developed tinnitus during his military service.  He attributes this condition to his inservice exposure to loud noise in performance of his duties as a mechanic.  In addition, during his March 2012 Travel Board hearing, the Veteran testified that he was exposed to a variety hazardous noises while serving in combat operations, and that he first noticed ringing in his ears at that time.  

The Veteran's service personnel records show that he served in Southwest Asia from September 1990 to April 1991, and that his campaigns included Defense of Saudi Arabia, and Defense and Liberation of Kuwait.  His military occupational specialties over the course of his long service included light wheel vehicle mechanic and other jobs within motor transportation.

A July 2007 VA audiological examination noted that the Veteran reported the onset of his tinnitus as during his military service.  The report concluded with a diagnosis of tinnitus; however, the VA examiner opined that this condition was less likely as not caused by or a result of his noise exposure while in service.  

The Veteran's statements and testimony are competent evidence to relate a history of tinnitus and noise exposure during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Jandreau, supra.
  
In addition, his contentions concerning his inservice noise exposure are consistent with what is known about his term of military service.  Accordingly, the Board concludes that the Veteran has a history of noise exposure and tinnitus during service.  Moreover, the July 2007 VA audiological examination diagnosed the Veteran currently with tinnitus.  

The July 2007 examiner opined that the Veteran's currently diagnosed tinnitus was not due to service; however, based on the foregoing, the evidence raises at least a reasonable doubt as to whether the Veteran's current tinnitus was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, that doubt will be resolved in the Veteran's favor, and therefore, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Residuals of Inservice Asbestos Exposure

The Veteran is seeking service connection for residuals of inservice asbestos exposure.  At his March 2012 hearing before the Board, he testified that he was exposed to asbestos while stationed at the barracks at Fort Carson.  He also claimed to have been exposed to asbestos in the performance of his inservice duties as a small vehicle mechanic.  

Although requested by the RO in March 2007, the Veteran has failed to provide or identify any treatment records showing any current residuals of asbestos exposure.  

A February 2012 VA x-ray examination of the chest revealed an impression of no acute cardiopulmonary disease.  This report included findings of a small density projected over the right lower lung which may be the basis of a nipple shadow or a stable granulomatous nodule, and indicated that it had previously been shown on a July 2007 VA chest x-ray examination.  Nevertheless, post service treatment records are silent as to any diagnosis of any lung disability or residuals of asbestos exposure.

"In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

The preponderance of the evidence is against the Veteran's claims for service connection for residuals of asbestos exposure; there is no doubt to be resolved; and service connection for these disabilities is not warranted.

II.  Increased Initial Evaluation for Hypertension

The Veteran is seeking a compensable initial evaluation for his service-connected hypertension.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The RO assigned the Veteran's hypertension a noncompensable initial evaluation pursuant to Diagnostic Code 7101, used in rating hypertensive vascular disease.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more; or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104.

The evidence of record shows that the Veteran's hypertension has a history of diastolic pressure in excess of 100 and now requires continuous medication for its control.  Under these circumstances, the Board finds that the Veteran's hypertension warrants an initial evaluation of 10 percent.  

The Veteran's service-connected hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  His post service treatment records revealed two blood pressure readings of 165/111, in January 2006 and April 2007.  However, these are the only two diastolic readings in excess of 110, and the remaining diastolic readings have all been under 110 (and mostly all under a 100), with no systolic readings in excess of 200.  Hence, a rating in excess of 10 percent is not warranted.

Since the initial grant of service connection, there is no period in which the Veteran's hypertension has been manifested by diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.  Accordingly, the Board finds that the Veteran is entitled to a rating of no more than 10 percent for his service-connected hypertension.  Fenderson, 12 Vet. App. at 126.

In considering the Veteran's claim, the Board has also considered the issue of whether the schedular evaluation assigned the Veteran's condition herein is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluation assigned is not inadequate.  The Veteran's service-connected hypertension is rated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  When comparing this disability picture exhibited by the Veteran's hypertension with the findings contemplated by the Rating Schedule, the Board finds that the Veteran's hypertension is congruent with the disability picture represented by a 10 percent disability rating.  The Veteran's hypertension has been shown to require medication for its control; the evidence does not show diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.  As discussed above, there is a higher rating available under the diagnostic code addressed in this decision, but the Veteran's hypertension is not productive of the manifestations that would warrant the higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for tinnitus is granted.

Service connection for residuals of asbestos exposure is denied. 

An initial evaluation of 10 percent, but no more, for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran is seeking entitlement to service connection for hearing loss; swollen joints of the lower extremities; and a skin disability, manifested by rashes and lesions on the scalp, neck and arms, claimed as secondary to undiagnosed illness and Gulf War environmental hazards exposure.  He is also seeking entitlement to compensable initial evaluations for left foot degenerative joint disease, status post fracture; left ankle strain; and folliculitis.

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

A.  Hearing Loss

A May 2010 VA audiological consultation report noted that an audiological evaluation was performed and revealed findings of moderate/severe sensorineural hearing loss above 4000 Hertz, bilaterally.  The actual findings from this examination are not in the claims folder.  Accordingly, the Board is unable to determine if these findings constitute current hearing loss for VA purposes as defined in 38 C.F.R. 3.385.

Under these circumstances, the RO should attempt to obtain these records, and also schedule the Veteran for the appropriate VA examination to ascertain whether the Veteran currently has hearing loss for VA purposes as defined by 38 C.F.R. 3.385.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

B.  Skin Disabilities

The Veteran is seeking service connection for a skin disability, manifested by rashes and lesions on the scalp, neck and arms, including as due to an undiagnosed illness and/or Gulf War environmental hazards exposure.  He is also seeking increased evaluations for his service-connected folliculitis and status post acne vulgaris with residual scarring.

In July 2007, a VA physical examination was conducted.  Examination of the Veteran's facial skin revealed a hyperpigmented area on the right cheek and along the jaw; and hypo- and hyperpigmented areas on the left side from previous scarring.  The report noted that there were no active pimple-like lesions; no ulceration or tenderness; and that the area affected was "<<3%."  It also noted findings of 2 red pimples around a hair follicle at the base of Veteran's neck and the back of his head, which are nontender and dry papules, and a postauricular left-sided lymph node, nontender, less than 3 millimeters in size.  The report concluded with diagnoses of status post acne vulgaris with residual scarring and chronic changes on the face; folliculitis at the base of the hairline on the posterior neck; and currently no evidence of reported "welts", that are suggestive of urticaria, wheals.

A February 2012 VA treatment report noted the Veteran's complaints of recurrent scalp lesions for some time.  The report noted that this condition is usually transient and abates spontaneously, but that the Veteran's recent scalp crusted lesions have not abated.  The report concluded with an assessment of scalp lesions.  A March 2012 VA treatment report noted that the Veteran was being seen for follow up on his acne and dyschromia of the face.  The report noted physical examination findings of bilateral cheeks with old acne scars and a few scattered open microcomedones, and bilateral lateral lower cheeks with light brown well-demarcated hyperpigmented confluent patches.  It concluded with an assessment of acne with microcomedonal component, mild; and melasma, mild, but appreciated.  

After reviewing the Veteran's claims file, the Board finds that an additional medical examination is necessary to ascertain the type and severity of the various skin disabilities exhibited by the Veteran.  Moreover, for any nonservice-connected skin disabilities identified, a medical opinion should be obtained concerning whether that condition was related to the Veteran's military service, including as due to an undiagnosed illness and/or Gulf War environmental hazards exposure.  

C.  Lower Extremity Disabilities

As clarified during his Travel Board hearing, the Veteran is seeking service connection for swollen joints of the lower extremities.  He is also seeking increased evaluations for his service-connected left foot degenerative joint disease, status post fracture, and left ankle strain.

The most recent VA physical examination addressing the Veteran's service-connected left foot and ankle disabilities was conducted in July 2007.  The report of the July 2007 VA physical examination noted the Veteran's history of three severe episodes of left foot swelling in the past year, without any significant trauma or injury.  Thereafter, a December 2007 VA treatment report noted that the Veteran was being treated for pain and swelling in the left leg, which the Veteran indicated was his gout acting up.   A November 2008 treatment report noted treatment for and a diagnosis of goat.  

After reviewing the Veteran's claims file, the Board finds that an additional medical examination is necessary to ascertain the current severity of the Veteran's service-connected left foot degenerative joint disease, status post fracture, and left ankle strain.  Moreover, a VA examination is  necessary to determine if the Veteran has a separate disability manifested by swelling of the joints of the lower extremities; and for any such disability identified, whether it is related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical providers who have treated him for his claimed
hearing loss; swollen joints of the lower extremities; skin disability, manifested by rashes and lesions on the scalp, neck and arms, including as due to an undiagnosed illness and/or Gulf War environmental hazards exposure; as well as his service-connected left foot degenerative joint disease, status post fracture; left ankle strain; and folliculitis, during the course of this appeal.

Regardless of his response, the RO should attempt to obtain the actual audiological data from the VA audiological evaluation performed in May 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination to determine the severity and etiology of his bilateral hearing loss.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  After a review of the entire evidence of record, the examiner must indicate whether the Veteran currently has hearing loss as defined by 38 C.F.R. 3.385; and if so, the examiner must render an opinion, in light of the service and post service evidence of record, as to whether any current hearing loss is related to the Veteran's period of military service from June 1973 to July 1994, or to any incident therein, to include as due to noise exposure.  The Veteran's military occupational specialty, combat history, the objective medical findings in the service medical records, the previous VA audiological evaluations currently of record, the Veteran's history of inservice and post service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  

The examiner must not base the required opinion solely on whether hearing loss was shown in service or on service separation.  The examiner must specifically address the question of whether any degree of current hearing loss is a result of his military service or to any incident therein, to include as a result of inservice noise exposure, including consideration of any upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385.  

A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  Schedule the Veteran for the appropriate examinations to determine the nature and extent of his service-connected folliculitis and status post acne vulgaris with residual scarring.  The examiner should also determine the nature, extent, and etiology of any other skin disability, manifested by rashes and lesions on the scalp, neck and arms, that is found.

All indicated tests and studies should be performed. The claims folder, including all newly obtained evidence and a copy of this remand must be sent to the examiner(s) for review.

The examiner must identify and, to the extent possible, separately describe all manifestations of each skin disability found, including the percentage of the Veteran's entire body affected, the percentage of the Veteran's exposed areas affected, and whether the Veteran's it has required systemic therapy such as corticosteroids or other immunosuppressive drugs as treatment, and if so, the frequency of such treatment during the past twelve months.  

For any additional skin disability found, other than the Veteran's service-connected folliculitis and status post acne vulgaris with residual scarring, the examiner is to provide an opinion as to whether it is related to the Veteran's military service from June 1973 to July 1994, including his exposure to environmental hazards during the Gulf War.  

If there are manifestations of a skin disorder found that can not be attributed to a skin disability, the examiner must provide an opinion as to whether these manifestations are signs or symptoms of an undiagnosed illness.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

4.  Schedule the Veteran for the appropriate examinations to determine the nature and extent of his service-connected left foot degenerative joint disease, status post fracture, and left ankle strain.  The examiner should also determine the nature, extent, and etiology of any other disability, manifested by swollen joints of the lower extremities, that is found.

All indicated tests and studies should be performed. The claims folder, including all newly obtained evidence and a copy of this remand must be sent to the examiner(s) for review.

The examiner must identify and, to the extent possible, separately describe all manifestations of the Veteran's
service-connected left foot degenerative joint disease, status post fracture, and his service-connected left ankle strain.  

The examiner should also indicate whether any other disability manifested by swelling of the joints of the lower extremities is found.  For each such condition identified, the examiner should opine as to whether it is as likely as not related to the Veteran's military service.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examinations, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examinations, documentation must be obtained and placed in the claims file which shows that notice scheduling the examinations was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures.

7.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


